Exhibit 10(a)7

THE SOUTHERN COMPANY

SUPPLEMENTAL BENEFIT PLAN

 

 

 

 

 

 

Amended and Restated Effective as of January 1, 2009

 

--------------------------------------------------------------------------------

THE SOUTHERN COMPANY

SUPPLEMENTAL BENEFIT PLAN

 

 

Page

ARTICLE I

- PURPOSE AND ADOPTION OF PLAN

1

 

1.1

Adoption

1

 

1.2

Purpose

2

 

1.3

Schedule of Provisions for Pre-2005 Non-Pension Benefits

2

 

1.4

409A Transition Elections

2

ARTICLE II

- DEFINITIONS

2

 

2.1

Account

2

 

2.2

Actuarial Basis

2

 

2.3

Administrative Committee

2

 

2.4

Board of Directors

2

 

2.5

Change in Control Benefits Protection Plan

2

 

2.6

Code

2

 

2.7

Common Stock

3

 

2.8

Company

3

 

2.9

Deferred Compensation Plan

3

 

2.10

Designated Beneficiary

3

 

2.11

Discount Rate

3

 

2.12

Earnings

3

 

2.13

Effective Date

3

 

2.14

Employee

3

 

2.15

Employing Company

4

 

2.16

ESOP

4

 

2.17

Expected Average Lifetime

4

 

2.18

Key Employee

4

 

2.19

Key-Employee Delay

4

 

2.20

Modification Delay

4

 

2.21

Non-Pension Benefit

4

 

2.22

Participant

4

 

2.23

Pension Benefit

4

 

2.24

Pension Plan

4

 

2.25

Phantom Common Stock

4

 

2.26

Plan

4

 

2.27

Plan Year

4

 

2.28

Purchase Price

4

 

2.29

Sales Price

5

 

2.30

Savings Plan

5

 

2.31

Separation from Service

5

 

2.32

Single-Sum Amount

5

 

2.33

Southern Board

5

 

2.34

Southern Company

5

 

2.35

Total Disability

5

 

--------------------------------------------------------------------------------

 

2.36

Trust

5

 

2.37

Valuation Date

5

ARTICLE III

- ADMINISTRATION OF PLAN

6

 

3.1

Administrator

6

 

3.2

Powers

6

 

3.3

Duties of the Administrative Committee

7

 

3.4

Indemnification

8

ARTICLE IV

- ELIGIBILITY

8

 

4.1

Eligibility Requirements

8

 

4.2

Determination of Eligibility

8

ARTICLE V

- BENEFITS

8

 

5.1

Pension Benefit

8

 

5.2

Distribution of Pension Benefits

9

 

5.3

Code Section 409A Transition Election and
Other Related Rules Applicable to Pension Benefit

11

 

5.4

Non-Pension Benefit

15

 

5.5

Distribution of Non-Pension Benefits

17

 

5.6

Allocation of Pension Benefit Liability

18

 

5.7

Funding of Benefits

18

 

5.8

Withholding

18

 

5.9

Recourse Against Deferred Compensation Trust

19

 

5.10

Change in Control

19

ARTICLE VI

- MISCELLANEOUS

19

 

6.1

Assignment

19

 

6.2

Amendment and Termination

19

 

6.3

No Guarantee of Employment

19

 

6.4

Mirant

19

 

6.5

Construction

20

APPENDIX A - EMPLOYING COMPANIES AS OF JANUARY 1, 2009

 24

SCHEDULE OF PROVISIONS FOR PRE-2005 NON-PENSION BENEFITS

 25

ii

 



 

--------------------------------------------------------------------------------

THE SOUTHERN COMPANY

SUPPLEMENTAL BENEFIT PLAN

ARTICLE I - PURPOSE AND ADOPTION OF PLAN

1.1       Adoption. The Southern Company Supplemental Benefit Plan, effective as
of January 1, 2009 and hereinafter set forth (the “Plan”), is a modification and
continuation of the Supplemental Benefit Plan for Southern Company Services,
Inc. which originally became effective January 1, 1983, and was last amended and
restated effective January 1, 2005. This amendment and restatement and the
January 1, 2005 amendment and restatement are intended to bring the Plan into
compliance with Code Section 409A. The Plan should be construed to satisfy this
intent.

Effective January 1, 1998, the following other plans were merged into the Plan:

 

•

Supplemental Benefit Plan for Alabama Power Company

 

•

Supplemental Benefit Plan for Georgia Power Company

 

•

Supplemental Benefit Plan for Gulf Power Company

 

•

Supplemental Benefit Plan for Mississippi Power Company

 

•

Supplemental Benefit Plan for Southern Company Services, Inc. and Southern
Electric International, Inc., as adopted by Southern Communications Services,
Inc.

 

•

Supplemental Benefit Plan for Southern Company Services, Inc. and Southern
Electric International, Inc., as adopted by Southern Development and Investment
Group, Inc.

 

•

Supplemental Benefit Plan for Southern Nuclear Operating Company, Inc.

Employees participating in the merged plans and employed by an Employing Company
on January 1, 1998 became immediately covered under the Plan; provided, however,
that the terms of the prior plans govern an Employee’s circumstances with regard
to actions taken or occurring before January 1, 1998.

The Plan shall be an unfunded deferred compensation arrangement as contemplated
by the Employee Retirement Income Security Act, as amended, under which benefits
shall be paid solely from the general assets of the Employing Companies. At a
time and in a manner determined by the Administrative Committee, Participants
shall make timely elections to conform to the Plan’s terms effective as of the
January 1, 2005 amendment and restatement. Such elections are intended to meet
the transition requirements of Code Section 409A, including proposed, temporary,
or final regulations, or other guidance issued by the Secretary of Treasury and
the Internal Revenue Service with respect thereto (collectively “409A
Guidance”).

 

--------------------------------------------------------------------------------

1.2       Purpose. The Plan is designed to provide certain retirement and other
deferred compensation benefits primarily for a select group of management or
highly compensated employees which are not otherwise payable or cannot otherwise
be provided through contributions by the Employing Companies (1) under The
Southern Company Pension Plan, The Southern Company Employee Savings Plan
(“ESP”), and The Southern Company Employee Stock Ownership Plan (until its
merger into the Savings Plan effective December 20, 2006), as a result of the
limitations set forth under Sections 401(a)(4), 401(a)(17), 401(k), 401(m),
402(g), or 415 of the Internal Revenue Code of 1986, as amended from time to
time.

1.3       Schedule of Provisions for Pre-2005 Non-Pension Benefits. Attached to
this Plan is a Schedule that sets forth the operative provisions of the Plan
applicable to “grandfathered” Non-Pension Benefits which are treated by the
Employing Companies as not subject to Section 409A of the Code. The Account
balance (plus earnings thereon) of the grandfathered Non-Pension Benefits shall
only be subject to the provisions set forth in the Schedule. In accordance with
the 409A Guidance, these provisions are only intended to preserve the rights and
features of the “grandfathered” Non-Pension Benefits and are, therefore, not
intended to “materially modify” any aspect of such rights and features.
Provisions of the Schedule should be so construed whenever necessary or
appropriate. Provisions in the Schedule shall only be amended in accordance with
the Schedule’s terms.

1.4       409A Transition Elections. At a time and in a manner determined by the
Administrative Committee, Participants shall make timely elections to conform to
the Plan’s terms effective on and after January 1, 2005. Such elections are
intended to meet the requirements of the 409A Guidance.

ARTICLE II - DEFINITIONS

2.1       “Account” shall mean the total amount credited to the account of a
Participant to reflect the interest of a Participant in the Plan resulting from
a Participant’s Non-Pension Benefit calculated in accordance with Section 5.4.

2.2       “Actuarial Basis” shall mean an actuarial adjustment to Pension
Benefits that must be made as required by Code Section 409A when there is a
change made by a Participant to a previously elected or deemed-elected form of
payment paid over a lifetime. Reasonable actuarial assumptions to make such
adjustment shall be established in writing from time to time by the
Administrative Committee.

2.3       “Administrative Committee” shall mean the committee referred to in
Section 3.1 hereof.

2.4       “Board of Directors” shall mean the Board of Directors of the Company.

2.5       “Change in Control Benefits Protection Plan” shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.

2.6       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

2

 



 

--------------------------------------------------------------------------------

 

2.7

“Common Stock” shall mean common stock of Southern Company.

 

2.8

“Company” shall mean Southern Company Services, Inc.

2.9            “Deferred Compensation Plan” shall mean The Southern Company
Deferred Compensation Plan, as amended from time to time.

2.10          “Designated Beneficiary” shall mean the person(s) or entity(ies)
identified by the Participant in a manner prescribed by the Administrative
Committee as eligible to receive the Pension Benefit, the Non-Pension Benefit,
or both. In the event no such designation is made by a Participant either as to
the Pension Benefit, the Non-Pension Benefit, or both, or if such beneficiary
shall not be living or in existence at the time for commencement or continuance
of such payment under the Plan following the Participant’s death, such payment,
solely as to the benefit for which no beneficiary was designated or living,
shall be made to the person or persons in the first of the following classes of
successive preference, if then living:

 

(a)

the Participant’s spouse on the date of his death;

 

(b)

the Participant’s legally recognized children, equally;

 

(c)

the Participant’s parents, equally;

 

(d)

the Participant’s brothers and sisters, equally; or

 

(e)

the Participant’s executors or administrators.Payment to such one or more
persons shall completely discharge the Plan with respect to the amount so paid.

2.11     “Discount Rate” shall mean the thirty (30) year Treasury yield as
published by the Department of Treasury for purposes of compliance with Code
Section 417(e) determined for September of the calendar year prior to the
calendar year in which a Participant Separates from Service provided that the
maximum rate shall not exceed six percent (6%).

2.12     “Earnings” shall mean the total accumulated interest on a Participant’s
Single-Sum Amount. Unless otherwise stated, Earnings accrue from the date as of
which a Participant’s first installment is payable (ignoring for this purpose
any Key-Employee Delay) until all of the Participant’s Single-Sum Amount (and
monthly interest accretion thereon) has been paid. Interest shall compound
monthly based on the rate of interest accretion for each month and the unpaid
portion of a Participant’s Single-Sum Amount (including any unpaid portion of
any prior month’s interest accretion). The rate of such interest accretion for a
month shall be the monthly equivalent of the per annum prime rate of interest
published in the Wall Street Journal as the base rate on the corporate loans
posted as of the last business day of each month by at least seventy-five
percent (75%) of the United States largest banks as of the last business day of
the month (or such other day of a month as the Administrative Committee may
determine).

2.13     “Effective Date” of this amendment and restatement shall mean January
1, 2009.

2.14     “Employee” shall mean any person who is currently employed by an
Employing Company.

 

3

 



 

--------------------------------------------------------------------------------

2.15     “Employing Company” shall mean the Company and any affiliate or
subsidiary of Southern Company which the Board of Directors may from time to
time determine to bring under the Plan and any successor to them. The Employing
Companies are set forth in Appendix A to the Plan, as amended from time to time.

2.16     “ESOP” shall mean The Southern Company Employee Stock Ownership Plan,
as amended from time to time until it merged into the Savings Plan effective
December 20, 2006.

2.17     “Expected Average Lifetime” shall mean the life expectancy of a
Participant in months using the Table of Unisex Mortality Rates promulgated by
the Internal Revenue Service for use to determine lump-sum payments from
qualified pension plans in accordance with Code Section 417(e) as of the 2007
calendar year.

2.18     “Key Employee” shall have the meaning ascribed to the term “specified
employee” under Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder as it applies to a Participant. The Administrative Committee shall
establish the time period required to determine key-employee status.

2.19     “Key-Employee Delay” shall mean the six (6) month delay in the
commencement of benefits applicable to Key Employees pursuant to the
requirements of Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder.

2.20     “Modification Delay” shall mean the requirements permitting a change in
time or form of payment as allowed under Code Section 409A(a)(4)(C) and the
regulations promulgated thereunder.

 

2.21

“Non-Pension Benefit” shall mean the benefit described in Section 5.4.

2.22     “Participant” shall mean an Employee or former Employee of an Employing
Company who is eligible and participates in the Plan pursuant to Sections 4.1
and 4.2.

 

2.23

“Pension Benefit” shall mean the benefit described in Section 5.1.

2.24     “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.

2.25     “Phantom Common Stock” shall mean the Common Stock in which a
Participant is deemed to invest his Non-Pension Benefit as if such Common Stock
had been purchased upon contribution to the Savings Plan and/or the ESOP, as the
case may be.

2.26     “Plan” shall mean The Southern Company Supplemental Benefit Plan, as
amended and restated as of January 1, 2009 and as may be amended from time to
time thereafter.

 

2.27

“Plan Year” shall mean the calendar year.

2.28     “Purchase Price” shall mean for purposes of deemed purchases of Phantom
Common Stock the following: (a) with respect to the Savings Plan, the purchase
price of a share of the Common Stock under the Savings Plan as of the applicable
Valuation Date; (b) with

 

4

 



 

--------------------------------------------------------------------------------

respect to any investment of dividends attributable to Phantom Common Stock in
either the Savings Plan or the ESOP, the dividend reinvestment price of a share
of the Common Stock under the Savings Plan as of the applicable Valuation Date;
and (c) with respect to the ESOP, the price at which a share of Common Stock is
purchased with regard to a contribution made for each applicable Plan Year.

2.29     “Sales Price” shall mean the closing price on any trading day of a
share of Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of New York Stock Exchange listed securities.

2.30     “Savings Plan” shall mean The Southern Company Employee Savings Plan,
as amended from time to time.

2.31     “Separation from Service” shall have the meaning ascribed to this term
under Code Section 409A(a)(2)(A)(i) and the regulations promulgated thereunder.
For this purpose, Separation from Service shall include a permanent decrease in
the level of bona fide services performed by the Participant after a certain
date to a level that is twenty percent (20%) or less of the average level of
bona fide services performed by the Participant over the immediately preceding
thirty-six (36) month period.

2.32     “Single-Sum Amount” shall mean the discounted value of the Pension
Benefit based on a single life annuity form of benefit payable for an Expected
Average Lifetime calculated using the Discount Rate. This Single-Sum Amount
calculation shall be determined effective as of the first installment to be made
under Section 5.2 (ignoring for this purposes any Key-Employee Delay) taking
into account the following: (a) reductions for charges related to any Qualified
Pre-retirement Survivor Annuity form of benefit under the Pension Plan shall not
apply; and (b) the Pension Benefit and Expected Average Lifetime shall be based
on the Participant’s age as of such first installment date.

 

2.33

“Southern Board” shall mean the board of directors of Southern Company.

 

2.34

“Southern Company” shall mean Southern Company, its successors and assigns.

2.35     “Total Disability” shall mean a total disability as determined by the
Social Security Administration and meeting the requirements of Code Section
409A(a)(2) and the regulations promulgated thereunder.

 

2.36

“Trust” shall mean the Southern Company Deferred Compensation Trust.

2.37     “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Sales Price may be determined.

Where the context requires, the definitions of all terms set forth in the
Pension Plan, the ESOP, the Savings Plan, and the Deferred Compensation Plan
shall apply with equal force and effect for purposes of interpretation and
administration of the Plan, unless said terms are

 

5

 



 

--------------------------------------------------------------------------------

otherwise specifically defined in the Plan. The masculine pronoun shall be
construed to include the feminine pronoun and the singular shall include the
plural, where the context so requires.

ARTICLE III - ADMINISTRATION OF PLAN

3.1       Administrator. Effective May 31, 2007, the general administration of
the Plan shall be placed in the “Committee” which shall consist of the Benefits
Administration Committee, the members of which shall be appointed from time to
time by the Fiduciary Oversight Committee of the Board of Directors. The
Committee shall govern itself in accordance with the terms of the Charter for
the Benefits Administration Committee approved by the Fiduciary Oversight
Committee of the Board of Directors.

 

3.2

Powers.

(a)       The Administrative Committee shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan more particularly set forth herein. It shall have the discretion to
interpret the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan. Any such
determination by it shall be conclusive and binding on all persons. The
Administrative Committee shall be the agent for the service of process.

(b)       If a claim for benefits under the Plan is denied, in whole or in part,
the Administrative Committee will provide a written notice of the denial within
a reasonable period of time, but not later than 90 days after the claim is
received. If special circumstances require more time to process the claim, the
Administrative Committee will issue a written explanation of the special
circumstances prior to the end of the 90-day period and a decision will be made
as soon as possible, but not later than 180 days after the claim is received.

The written notice of claim denial will include:

 

•

Specific reasons why the claim was denied;

 

•

Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her Designated Beneficiary may see them;

 

•

A description of any additional material or information needed to process the
claim and an explanation of why such material or information is necessary;

 

•

An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her Designated Beneficiary of their right to file suit if the claim
for benefits is denied, in whole or in part, on review.

 

6

 



 

--------------------------------------------------------------------------------

Upon request, a Participant or his or her Designated Beneficiary will be
provided without charge, reasonable access to, and copies of, all
non-confidential documents that are relevant to any denial of benefits. A
claimant has 60 days from the day he or she receives the original denial to
request a review. Such request must be made in writing and sent to the
Administrative Committee. The request should state the reasons why the claim
should be reviewed and may also include evidence or documentation to support the
claimant’s position.

The Administrative Committee will reconsider the claimant’s claim, taking into
account all evidence, documentation, and other information related to the claim
and submitted on the claimant’s behalf, regardless of whether such information
was submitted or considered in the initial denial of the claim. The
Administrative Committee will make a decision within 60 days. If special
circumstances require more time for this process, the claimant will receive
written explanation of the special circumstances prior to the end of the initial
60-day period and a decision will be sent as soon as possible, but not later
than 120 days after the Administrative Committee receives the request.

No legal action to receiver benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her Designated Beneficiary has
first exhausted the claims and review procedures provided under the Plan.

(c)       The Administrative Committee may adopt such regulations as it deems
desirable for the conduct of its affairs. It may appoint such accountants,
counsel, actuaries, specialists, and other persons as it deems necessary or
desirable in connection with the administration of this Plan.

 

3.3

Duties of the Administrative Committee.

(a)       The Administrative Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary functions. The Administrative Committee and any such
appointee may employ advisors and other persons necessary or convenient to help
it carry out its duties, including its fiduciary duties. The Administrative
Committee shall have the right to remove any such appointee from his position.
Any person, group of persons, or entity may serve in more than one fiduciary
capacity.

(b)       The Administrative Committee shall maintain accurate and detailed
records and accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers, and other transactions concerning the
Plan. Such accounts, books, and records relating thereto shall be open at all
reasonable times to inspection and audit by persons designated by the
Administrative Committee.

(c)       The Administrative Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times. These steps shall include such
items as the preparation and filing of all documents and forms required by any
governmental agency; maintaining of adequate Participants’ records; recording
and transmission of all notices required to be given to Participants and their
Designated Beneficiaries; the receipt and dissemination, if required, of all
reports and information received from an Employing Company; securing of such
fidelity bonds as may be required by law; and doing such other acts necessary
for the proper

 

7

 



 

--------------------------------------------------------------------------------

administration of the Plan. The Administrative Committee shall keep a record of
all of its proceedings and acts, and shall keep all such books of account,
records, and other data as may be necessary for proper administration of the
Plan.

3.4       Indemnification. The Employing Companies shall indemnify the
Administrative Committee against any and all claims, losses, damages, expenses,
and liability arising from an action or failure to act, except when the same is
finally judicially determined to be due to gross negligence or willful
misconduct. The Employing Companies may purchase at their own expense sufficient
liability insurance for the Administrative Committee to cover any and all
claims, losses, damages, and expenses arising from any action or failure to act
in connection with the execution of the duties as Administrative Committee. No
member of the Administrative Committee who is also an Employee of the Employing
Companies shall receive any compensation from the Plan for his services in
administering the Plan.

ARTICLE IV - ELIGIBILITY

4.1       Eligibility Requirements. All Employees who are determined eligible to
participate in accordance with Section 4.2 and who meet one or more of the
following criteria shall be eligible to receive benefits under the Plan:
(a) whose benefits under the Pension Plan are limited by the limitations set
forth in Code Sections 401(a)(17), 415 or 401(a)(4), (b) whose matching
contributions by their Employing Company to the Savings Plan are limited by the
limitations set forth in Code Sections 401(a)(17), 401(k), 401(m), 402(g), or
415, or (c) whose contributions by their Employing Company to the ESOP (until
its merger into the Savings Plan effective December 20, 2006) are limited by the
limitations set forth in Code Sections 401(a)(17) or 415.

4.2       Determination of Eligibility. The Administrative Committee shall
determine which Employees are eligible to participate. Upon becoming a
Participant, an Employee shall be deemed to have assented to the Plan and to any
amendments hereafter adopted. The Administrative Committee shall be authorized
to rescind the eligibility of any Participant if necessary to ensure that the
Plan is maintained primarily for the purpose of providing deferred compensation
to a select group of management or highly compensated employees under the
Employee Retirement Income Security Act of 1974, as amended. In addition, a
Participant shall not be eligible for a Pension Benefit under the Plan unless
such Participant shall be entitled to a vested benefit under the Pension Plan.
If an Employee who was employed by Mirant Corporation (f/k/a Southern Energy,
Inc.) (“Mirant”) or an affiliate thereof on or after April 2, 2001 is thereafter
employed by an Employing Company, he shall be treated the same as a new hire and
none of his service with Mirant shall be considered as Accredited Service under
Section 5.1.

ARTICLE V - BENEFITS

 

5.1

Pension Benefit.

(a)       Each Participant shall be entitled to a Pension Benefit equal to that
portion of his Retirement Income under the Pension Plan which is not payable
under the Pension Plan as a result of the limitations imposed by Code Sections
401(a)(17), 415(b) or 401(a)(4). The Pension Benefit shall be determined when
the Participant commences such Pension Benefit in

 

8

 



 

--------------------------------------------------------------------------------

accordance with Section 5.2 or 5.3, as the case may be, taking into account the
Retirement Income then payable under the Pension Plan regardless of whether the
Participant commences his Retirement Income at that time under the Pension Plan.

(b)       For purposes of this Section 5.1, the Pension Benefit of a Participant
shall be calculated based on the Participant’s Earnings that are considered
under the Pension Plan in calculating his Retirement Income (assuming, if
necessary, that Earnings include any deferrals by the Participant into the
Deferred Compensation Plan), as modified below, without regard to the limitation
of Section 401(a)(17) of the Code. For purposes of determining the Participant’s
Earnings, all incentive pay earned while he is an Employee under any annual
group incentive plans, as defined in Section 5.1 of the Pension Plan, shall be
considered, provided such incentive award was earned on or after January 1,
1994. However, incentive pay shall only be included in the Participant’s
Earnings for purposes of calculating the Participant’s Pension Benefit using the
1.25% formula described in Section 5.1 of the Pension Plan.

 

5.2

Distribution of Pension Benefits.

 

(a)

General Rule.

Subject to the transition rules set forth in Section 5.3, effective for
Participants who have not commenced their Pension Benefit on or before March 1,
2007, the Pension Benefit, as determined in accordance with Section 5.1, shall
be converted to a Single-Sum Amount and paid in ten (10) annual installments
commencing in all events on or after January 1, 2008. The first installment
shall be derived from the Single-Sum Amount plus Earnings, if any, divided by
ten (10). Subsequent annual installments shall be an amount equal to the
Participant’s unpaid Single-Sum Amount plus Earnings divided by the number of
remaining annual payments.

 

(b)

Payment of Installments after Retirement.

(1)       Commencement of Installment Payments. With respect to a Participant
who retires under the terms of the Pension Plan, the first annual installment
shall be paid as of the first day of the second full calendar month following
the Participant’s Separation from Service but not sooner than January 1, 2008.
Notwithstanding the foregoing, if a Participant is a Key-Employee, such
Participant shall be subject to the Key-Employee Delay and the first installment
payment shall be as of the first day of the seventh full calendar month
following the Participant’s Separation from Service.

(2)       Subsequent Nine Installment Payments. One additional installment,
until ten (10) are paid in total, shall be paid as of each anniversary of the
date the initial payment was made. For a Participant who is a Key Employee, the
anniversary date of the initial payment will be deemed to be the date the first
payment would have been made had the Key-Employee Delay not applied. The second
through the tenth installments will be paid on the anniversary of this deemed
initial payment date.

 

(c)

Death of Participant.

 

9

 



 

--------------------------------------------------------------------------------

(1)       Death After Retirement. If a retirement-eligible Participant dies
after Separation from Service but before receiving all ten (10) installments,
the remaining installment payments shall be paid to the Designated Beneficiary
of the Participant at the same times and in the same amounts that the
Participant would have received if the Participant had not died. Notwithstanding
the foregoing, if a retired Key Employee dies during the Key-Employee Delay and
before receiving the first installment, then the first installment shall be paid
to the Designated Beneficiary as of the beginning of the second full calendar
month following the death of the Participant or as soon as practical thereafter.

(2)       Death Before Retirement. If a Participant dies on or after March 1,
2007, while actively employed and has a vested benefit in the Pension Plan,
one-hundred percent (100%) of the Single-Sum Amount determined in accordance
with Section 5.2(a) above shall be paid to the Participant’s Provisional Payee,
if any, in ten (10) annual installments commencing in all events on or after
January 1, 2008. Such installments shall be determined and payable as if the
Participant survived to his fiftieth (50th) birthday, or actual date of death if
later, and Separated from Service. If such a Provisional Payee dies
simultaneously with or after the Participant but before receipt of all
installments, the remaining payments shall be paid to the Participant’s
Designated Beneficiary.

(d)       FICA Tax Adjustment. A payment in addition to the ten (10)
installments described in Section 5.2(a) shall be made from the remaining
Single-Sum Amount which payment shall be based on the following adjustments as
permitted under Code Section 409A and the regulations promulgated thereunder:
(1) the amount necessary to pay the tax due under the Federal Insurance
Contributions Act (“FICA”) with respect to the accrued Pension Benefit
determined upon retirement (or such other appropriate “resolution date” as
defined under Treasury Regulation Section 31.3121(v)(2)); and (2) the amount
estimated to pay the Federal and State income tax withholding liability due on
the amount paid in subsection (1) plus the Federal and State income tax
withholding liability due on the amount paid in this subsection (2).

 

(e)

Participants Who Terminate with Vested Benefits.

(1)       General Rule. With respect to a Participant who Separates from Service
on or after March 1, 2007, who is not eligible to retire under Article III of
the Pension Plan, but who is vested in his Retirement Income under Section 8.1
of the Pension Plan, notwithstanding anything to the contrary, such Participant
shall receive a Pension Benefit in the form of a single payment made as of
September 1 of the calendar year following the calendar year of termination from
employment equal to (1) divided by (2) below:

 

(A)

The Single-Sum Amount determined as if the Participant’s first installment date
was to be coincident with his Normal Retirement Date.

 

(B)

The sum of one (1) plus the Discount Rate raised to a power equal to the number
of years and months between

 

10

 



 

--------------------------------------------------------------------------------

the Participant’s Normal Retirement Date and the September 1 of the calendar
year following the calendar year of termination from employment.

For the avoidance of doubt, the Discount Rate used for this calculation is to be
the Discount Rate applicable for the calendar year the Participant Separates
from Service.

(2)       Death Benefits. With respect to a Participant to which this Section
5.2(e) applies, if such a Participant dies after Separation from Service but
prior to payment in accordance with Section 5.2(e)(1) above, the Provisional
Payee, if any, shall receive the single payment provided in Section 5.2(e)(1)
above at the same time the Participant would have received such payment if he
had not died.

5.3       Code Section 409A Transition Election and Other Related Rules
Applicable to Pension Benefit.

 

(a)

Election General Rules.

At a time and in a manner prescribed by the Administrative Committee,
Participants who are actively employed on March 1, 2007, shall be eligible to
make an election to receive Pension Benefits in the form described in Section
5.2(a) or in the form described in Section 5.3(c) below. In the event a
Participant designated in accordance with the preceding sentence fails to make
such election for any reason, including but not limited to death, such
Participant’s Pension Benefit shall be in the form described in Section 5.2(a).

(b)       Transitioning Participants Electing Installments.      The following
provisions apply to Participants described in Section 5.3(a) who have elected
the form of payment described in Section 5.2(a) or are deemed to have made such
election.

(1)       General Rules. The first installment payment shall commence as of
January 1, 2008 or later and shall otherwise be paid in accordance with Section
5.2(b). If a Participant commences payment of Pension Benefits in conjunction
with his benefit under the Pension Plan prior to January 1, 2008, such Pension
Benefit shall be payable for the remainder of 2007 in monthly increments
starting at the same time and payable in the same form elected by the
Participant under the Pension Plan. With respect to a Participant subject to the
preceding sentence, the Participant’s Single-Sum Amount shall be computed as of
the first day of the second full calendar month following the Participant’s
Separation from Service and shall be decreased by any monthly benefits actually
paid to the Participant or a Provisional Payee and increased by Earnings. For
the avoidance of doubt, a Participant subject to this Section 5.3(b)(1) whose
Pension Benefit payments start prior to January 1, 2008, will receive his first
installment on January 1, 2008 and subsequent installments will be paid as of
the next nine anniversaries of that payment.

(2)       Installment Payment Commencement for Key Employees. If a Participant
to which Section 5.3(b) applies is a Key Employee, such Participant shall be
subject to the Key-Employee Delay and the first installment payment made in
accordance with Section 5.3(b)(1) shall be as of the first day of the seventh
full calendar month

 

11

 



 

--------------------------------------------------------------------------------

following the Participant’s Separation from Service but in no event earlier than
as of January 1, 2008. If such a Key Employee retires in 2007 and commences his
Pension Benefit in conjunction with his benefit under the Pension Plan before
2008, such Key Employee’s Pension Benefit shall be paid in monthly increments
starting at the same time and payable in the same form elected by the
Participant under the Pension Plan until his first installment is paid in
accordance with the preceding sentence. Under no circumstances are payments of
Pension Benefits made in conjunction with the Pension Plan commencing in 2007
subject to the Key-Employee Delay. For the avoidance of doubt, a Participant
subject to this Section 5.3(b)(2) whose Pension Benefit payments start prior to
2008 shall receive his first installment as of the later of January 1, 2008 or
the first day of the calendar month following the applicable Key-Employee Delay;
subsequent installments will be paid as of the first day of the next nine
calendar years.

 

(3)

Death of Participant.

 

(A)

Death Before Retirement. The provisions of Section 5.2(c)(2) apply to a
Participant described in this Section 5.3(b) who dies while actively employed.
The Provisional Payee of such a Participant who dies prior to December 1, 2007
and could have commenced payments in 2007 shall receive prior to the first
installment a survivor benefit in accordance with the form of benefit elected by
the Participant or deemed elected under the Pension Plan as applicable.
Thereafter, the Provisional Payee shall receive the installment payments the
Participant would have received under Section 5.3(b)(1).

 

(B)

Death After Retirement. The provisions of Section 5.2(c)(1) apply to a
Participant described in this Section 5.3(b) who is retirement eligible and dies
after Separation from Service. However, the Provisional Payee of any Participant
who commences Pension Benefits in 2007 in conjunction with his benefit under the
Pension Plan and who dies during 2007 prior to payment of his first installment
shall receive prior to such first installment a survivor benefit in accordance
with the form of benefit elected by the Participant or deemed elected under the
Pension Plan as applicable. Thereafter, installment payments that the
Participant would have received shall be paid to the Participant’s Designated
Beneficiary.

(c)       Transitioning Participants Electing Annuity Forms. The following rules
apply to Participants described in Section 5.3(a) who have elected the annuity
form of payment. The election provided for in subparagraph (1) below shall be
subject to the provisions of subparagraphs (2)-(5), as applicable.

 

12

 



 

--------------------------------------------------------------------------------

(1)       General Rule. If determined eligible to do so by the Administrative
Committee, at a time and in a manner determined by the Administrative Committee
during 2007, such a Participant may elect to receive his Pension Benefit in the
form of a single life annuity, 50% joint and survivor annuity, 100% joint and
survivor annuity, 50% joint and survivor annuity with pop-up, or 100% joint and
survivor annuity with pop-up (and with respect to SEPCO Employees those other
forms available under the Pension Plan except any form coordinated with payment
of Social Security benefits). In the event that such a Participant elects an
annuity but fails to designate a form, such Participant shall be deemed to have
designated a single life annuity. These annuity forms shall be as described in
the Pension Plan and if a form other than a single life annuity is selected, the
Pension Benefit payable will be adjusted as described in the Pension Plan.
Payments shall commence as of the first day of the first full calendar month
following the Participant’s Separation from Service.

The Participants who have elected the form of payment described in this Section
5.3(c) shall receive an additional payment equal to (A) and (B) below.
Subsequent payments shall be adjusted as provided in subsection (C) below as
permitted under Code Section 409A and the regulations promulgated thereunder.

 

(A)

The amount necessary to pay the tax due under the Federal Insurance
Contributions Act (FICA) with respect to the accrued Pension Benefit determined
in accordance with the requirements under Treasury Regulation Section
31.3121(v)(2) upon retirement (or such other appropriate “resolution date” as
defined under Treasury Regulation Section 31.3121(v)(2)) calculated in
accordance with Section 5.1;

 

(B)

The amount estimated to pay the Federal and State income tax withholding
liability due on the amount paid under subsection (A) above plus the amount of
Federal and State income tax withholding liability due on the amount paid under
this subsection (B); and

 

(C)

An adjusted monthly benefit determined in a manner and on an actuarially
equivalent basis in accordance with the methodology and assumptions used to
calculate the tax due under subsection (A) above which takes into account the
amounts paid under subsections (A) and (B) above and the form of benefit elected
by the Participant.

 

(2)

Form of Annuity.

 

(A)

Pre-2008 Commencement. Notwithstanding Section 5.3(c)(1), if a Participant to
which this Section 5.3(c) applies retires in 2007 and commences receipt of his
Pension Benefit in conjunction with his benefit under the

 

13

 



 

--------------------------------------------------------------------------------

Pension Plan before January 1, 2008, the Participant’s Pension Benefit shall be
payable only in the form elected under the Pension Plan and shall be calculated
using the same annuity form of payment factors as provided for under the terms
of the Pension Plan as in effect during 2007.

 

(B)

Post-2007 Commencement. A Participant described in the first full paragraph of
Section 5.3(c)(1) who has not commenced payment of his Pension Benefit prior to
2008 may change the form of payment previously elected to another permitted form
described in that paragraph (plus may instead elect a 75% joint and survivor
annuity or a 75% joint and survivor annuity with pop-up) at a time and in a
manner prescribed by the Administrative Committee. If the form of payment is
changed, the Pension Benefit payable pursuant to the original election will be
actuarially adjusted using the Actuarial Basis to reflect the new form selected.

(3)       Key Employee Rules. If a Participant to which this Section 5.3(c)
applies is a Key Employee and the commencement date of his Pension Benefit is on
or after January 1, 2008, such Participant will be subject to the Key-Employee
Delay and shall receive a lump-sum payment as of the first day of the seventh
full month following the Participant’s Separation from Service in an amount
equal to six (6) monthly payments due to the Participant under the Plan, plus
the monthly payment then due to the Participant for the seventh month.
Thereafter, the appropriate monthly benefit shall be paid to the Key Employee
and his Provisional Payee, if any. If such a Participant is a Key Employee and
the commencement date of his Pension Benefit is before January 1, 2008, the
Pension Benefit shall be paid in accordance with Section 5.3(c)(2)(A); the
Key-Employee Delay will not apply. If a Key Employee dies during the
Key-Employee Delay, the Designated Beneficiary shall receive any benefits that
would have been paid if there were no Key-Employee Delay up to the date of death
as of the first of the month following the Participant’s death or as soon as
practicable thereafter. Interest shall not be added to such benefits. In
addition, if such deceased Key Employee elected a form of payment providing for
payment to continue to a Provisional Payee pursuant to Section 5.3(c)(1),
subject to Section 5.3(c)(2), those payments will begin as of the first of the
month following such Key Employee’s death or as soon as practicable thereafter.

 

(4)

Death of Participant.

 

(A)

Death After Retirement. If a retirement-eligible Participant to which Section
5.3(c)(1) applies dies after Separation from Service, such Participant’s
Provisional Payee, if any, shall receive monthly payments for the remainder of
the Provisional Payee’s life based on the annuity form of payment the
Participant elected or is deemed to have

 

14

 



 

--------------------------------------------------------------------------------

elected pursuant to Section 5.3(c)(1), subject to Section 5.3(c)(2). Such
Payments will commence as of the first of the month following such Participant’s
death or as soon as practicable thereafter.

 

(B)

Death Before Retirement. If a Participant to which Section 5.3(c) applies dies
while actively employed and has a vested benefit in the Pension Plan, then
Section 5.2(c)(2) shall apply.

(5)       QPSA Charges Waived. Any benefit paid in accordance with this Section
5.3(c) shall be calculated without regard to the charge associated with any
Qualified Pre-retirement Survivor Annuity form elected.

(d)       Inactive Employee Transition Election. In the event a Participant has
Separated from Service prior to March 1, 2007, has deferred commencement until
after March 1, 2007, and is eligible to receive a benefit under the Pension Plan
on or before January 1, 2008, such Participant must make an election in
accordance with Section 5.3(a) at a time and in a manner prescribed by the
Administrative Committee and must commence payment by no later than January 1,
2008. The requirements of Section 5.3(b) or Section 5.3(c) (ignoring the fact
that the Participant previously incurred a Separation from Service) apply as the
case may be based on the Participant’s ultimate election under Section 5.3(a).
If a Participant dies before making an election under this Section 5.3(a),
Pension Benefit payments shall be made consistent with Section 5.3(b)(3)(B) if
the Participant dies prior to making his election to commence his Pension
Benefit in conjunction with the commencement of his benefit under the Pension
Plan or shall be made consistent with Section 5.3(c)(4)(A) if made after making
his election to commence his Pension Benefit in conjunction with the
commencement of his benefit under the Pension Plan.

(e)       Survivor Benefits in the case of Pre-effective Date Deaths. If a
Participant died prior to March 1, 2007 while actively employed and had a vested
benefit in the Pension Plan, the Provisional Payee, if any, shall receive the
form of benefit provided under the Pension Plan commencing the first of the
month following the date the Participant would have attained age 50.

 

(f)

Participants Who Terminate with Vested Benefits.

(1)       General Rule. With respect to a Participant who Separated from Service
before March 1, 2007, who was not eligible to retire under Article III of the
Pension Plan before January 1, 2008, but who was vested in his Retirement Income
under Section 8.1 of the Pension Plan, notwithstanding anything to the contrary,
such Participant shall receive a Pension Benefit in the form described in
Section 5.2(e)(1) paid as of September 1, 2008 based on a Discount Rate
determined as of September 2006.

(2)       Death Benefits. With respect to a Participant to which this Section
5.3(f) applies, if such a Participant dies prior to payment in accordance with
Section 5.3 (f)(1) above, the Provisional Payee, if any, shall receive the
single payment provided in

 

15

 



 

--------------------------------------------------------------------------------

Section 5.3(f)(1) the first of the month following the date the Participant
would have attained age 50.

 

5.4

Non-Pension Benefit.

(a)       A Participant shall be entitled to a Non-Pension Benefit which is
determined under this Section 5.4. An Account shall be established for the
Participant as of his initial Plan Year of participation in the Plan. Each Plan
Year, such Account shall be credited with an amount equal to the matching
contribution amount that his Employing Company is prohibited from contributing
to the Savings Plan on behalf of the Participant as a result of the limitations
imposed by Sections 401(a)(17), 401(k), 401(m), 402(g), or 415(c) of the Code.

(b)       (1)       For purposes of this Section 5.4, for the period prior to
January 1, 2009, the Non-Pension Benefit of a Participant shall be calculated
based on the Participant’s compensation that would have been considered in
calculating contributions to his accounts under the Savings Plan and ESOP
without regard to the limitations of Section 401(a)(17) or Section 402(g) of the
Code including any portion of his compensation he may have elected to defer
under the Deferred Compensation Plan, but with respect to only the Savings Plan
excluding incentive pay he deferred under the Deferred Compensation Plan.

(2)       For purposes of this Section 5.4, for the period on and after January
1, 2009, the Non-Pension Benefit of a Participant shall be calculated based on
the Participant’s compensation including base compensation deferred into the
Deferred Compensation Plan that would have been considered in calculating
contributions to his accounts under the Savings Plan; provided that with respect
to deferred base compensation, such deferrals shall only be taken into account
once the Code Section 401(a)(17) limit is reached in the Savings Plan and only
such deferred base compensation which exceeds the Code Section 401(a)(17) limit
shall be taken into account for this purpose. All other deferred base
compensation shall be disregarded. In addition, incentive pay a Participant
defers into the Deferred Compensation Plan shall not be taken into account.

(c)       The Non-Pension Benefit of the Participant shall be deemed to be
invested in Phantom Common Stock. On each such date of investment, a
Participant’s Account shall be credited with the number of shares (including
fractional shares) of Phantom Common Stock which could have been purchased on
such date, based upon the Common Stock’s Purchase Price. As of the date upon
which occurs the payment of dividends on the Common Stock, if any, there shall
be credited with respect to shares of Phantom Common Stock in the Participant’s
Account on the applicable dividend record date, such additional shares
(including fractional shares) of Phantom Common Stock as follows:

(1)       In the case of cash dividends, such additional shares as could be
purchased at the Purchase Price with the dividends which would have been payable
if the credited shares had been outstanding;

 

16

 



 

--------------------------------------------------------------------------------

(2)       In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Purchase Price with
the fair market value of the property which would have been payable if the
credited shares had been outstanding; or

(3)       In the case of dividends payable in Common Stock, such additional
shares as would have been payable on the credited shares if they had been
outstanding.

(d)       As soon as practicable (but within the period required by Code Section
409A taking into account the period allowed for excess plans under Treasury
Regulation Section 1.409A-2(a)(7)(iii)) following the first day of his
eligibility to have benefits credited to his Account, a Participant shall
designate in a form to be prescribed by the Administrative Committee the method
of payment of his Account, which shall be the payment of a single lump sum or a
series of annual installments not to exceed twenty (20). If the Participant
fails to designate a method of payment, the form shall be a single lump sum. The
method of distribution initially designated by a Participant (or the deemed form
as the case may be) shall not be revoked and shall govern the distribution of a
Participant’s Account, except that such method of distribution may be modified
by the Participant but only if such modification meets the requirements of a
Modification Delay. Each Participant, his Designated Beneficiary, and legal
representative shall be bound as to any action taken pursuant to the method of
distribution elected by a Participant and the terms of the Plan.

 

5.5

Distribution of Non-Pension Benefits.

(a)       In the event a Participant elects to receive the distribution of his
Account in a lump sum, such payment shall be made as soon as reasonably
practicable but not later than seventy-five (75) days after Separation from
Service. As permitted under Code Section 409A and the regulations promulgated
thereunder the tax due under the Federal Insurance Contributions Act under
Treasury Regulation Section 31.312(v)(2) shall be withheld from this payment or
from the Participant’s Account, as necessary. Notwithstanding the foregoing, if
a Participant is a Key Employee, such Participant shall be subject to the
Key-Employee Delay and the payment of the lump sum following Separation from
Service shall be as of the beginning of the seventh full calendar month.

(b)       In the event a Participant elects to receive the distribution of his
Account in annual installments, the first payment shall be made as soon as
practicable but not later than seventy-five (75) days following his Separation
from Service. The first installment shall equal the market value of any shares
of Phantom Common Stock (and fractions thereof) credited to said Participant’s
Account based on the Sales Price first deducting as permitted under Code Section
409A and the regulations promulgated thereunder the amount calculated as the tax
due under the Federal Insurance Contributions Act under Treasury Regulation
Section 31.3121(v)(2), second dividing the resulting number by the number of
annual installment payments, and finally summing such tax calculated and the
quotient of such division. Each subsequent annual payment shall be an amount
equal to the market value of any shares of Phantom Common Stock (and fractions
thereof) credited to said Participant’s Account based on the Sales Price,
divided by the number of the remaining annual payments and shall be paid as soon
as practicable following each anniversary of the initial payment date (or what
would have been the initial payment date

 

17

 



 

--------------------------------------------------------------------------------

but for the Key-Employee Delay) until the balance of the Participant’s Account
is paid in full. For purposes of Section 409A of the Code, installments shall be
treated as a single payment. Notwithstanding the foregoing, if a Participant is
a Key Employee, such Participant shall be subject to the Key-Employee Delay and
the first installment payment following Separation from Service shall be as of
the beginning of the seventh full calendar month.

(c)       The transfer by a Participant between companies within The Southern
Company shall not be deemed to be a Separation from Service with an Employing
Company. With regard to any distribution made under this Article, the market
value of any shares of Phantom Common Stock credited to a Participant’s Account
shall be based on the Sales Price. No portion of a Participant’s Account shall
be distributed in Common Stock.

(d)       Upon the death of a Participant or a former Participant prior to the
payment of his entire Account balance, the unpaid balance of the market value of
any shares of Phantom Common Stock (and fractions thereof) credited to said
Participant’s Account based on the Sales Price shall be paid to the Designated
Beneficiary in a lump sum within seventy-five (75) days of Participant’s date of
death. The Designated Beneficiary selection may be changed in a manner
prescribed by the Administrative Committee by the Participant or former
Participant at any time without the consent of the prior Beneficiary.

(e)       Upon the Total Disability of a Participant or former Participant prior
to the payment of his entire Account balance, the unpaid balance of the market
value of any shares of Phantom Common Stock (and fractions thereof) credited to
said Participant’s Account based on the Sales Price of his Account shall be paid
in accordance with the distribution method elected by such Participant or former
Participant commencing as of such Participant’s Separation from Service.

5.6       Allocation of Pension Benefit Liability. In the event that a
Participant eligible to receive a Pension Benefit has been employed at more than
one Employing Company, the Pension Benefit liability shall be apportioned so
that each such Employing Company is obligated in accordance with this Section
5.6 to cover the percentage of the total Pension Benefit as determined below.
Each Employing Company’s share of the Pension Benefit liability shall be
calculated by multiplying the Pension Benefit by a fraction where the numerator
of such fraction is the base rate of pay, as defined by the Administrative
Committee, received by the Participant at the respective Employing Company on
his date of termination of employment or transfer, as applicable, multiplied by
the Accredited Service earned by the Participant at the respective Employing
Company and where the denominator of such fraction is the sum of all numerators
calculated for each respective Employing Company by which the Participant has
been employed.

5.7       Funding of Benefits. Except as expressly limited under the terms of
the Trust, neither the Company nor any Employing Company hereunder shall reserve
or otherwise set aside funds for the payment of its obligations under the Plan.
In any event, such obligations shall be paid or deemed to be paid solely from
the general assets of the Employing Companies. Participants shall only have the
status of general, unsecured creditors of the Company and their respective
Employing Companies. Notwithstanding that a Participant shall be entitled to
receive the balance of his Account under the Plan, the assets from which such
amount shall be paid shall

 

18

 



 

--------------------------------------------------------------------------------

at all times remain subject to the claims of the creditors of the Participant’s
Employing Company.

5.8       Withholding. There shall be deducted as permitted under Code Section
409A and the regulations promulgated thereunder from Plan payments and, if
necessary, from the Non-Pension Account under the Plan the amount of any tax
required by any governmental authority to be withheld and paid over by an
Employing Company to such governmental authority for the account of the
Participant or Designated Beneficiary entitled to such payment.

5.9       Recourse Against Deferred Compensation Trust. In the event a
Participant who is employed on or after January 1, 1999 with an “Employing
Company” (as such term is defined in the Change in Control Benefits Protection
Plan) disputes the calculation of his Pension Benefit or Non-Pension Benefit, or
payment of amounts due under the terms of the Plan, the Participant has recourse
against the Company, the Employing Company by which the Participant is or was
employed, if different, the Plan, and the Trust for payment of benefits to the
extent the Trust so provides.

5.10     Change in Control. The provisions of the Change in Control Benefits
Protection Plan are incorporated herein by reference to determine the occurrence
of a change in control or preliminary change in control of Southern Company or
an Employing Company, the benefits to be provided hereunder, and the funding of
the Trust in the event of such a change in control. Any modifications to the
Change in Control Benefits Protection Plan are likewise incorporated herein and
are otherwise intended to comply with 409A of the Code.

ARTICLE VI - MISCELLANEOUS

6.1       Assignment. Neither the Participant, his Designated Beneficiary, nor
his legal representative shall have any rights to sell, assign, transfer, or
otherwise convey the right to receive the payment of any Pension Benefit or
Non-Pension Benefit due hereunder, which payment and the right thereto are
expressly declared to be nonassignable and nontransferable. Any attempt to
assign or transfer the right to payment under the Plan shall be null and void
and of no effect.

6.2       Amendment and Termination. Except for the provisions of Section 5.10
hereof, which may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control”, as defined in the Change in Control Benefits
Protection Plan, the Plan may be amended or terminated at any time by the Board
of Directors, provided, however, that no amendment or termination shall cause a
forfeiture or reduction in any benefits accrued as of the date of such amendment
or termination. The Plan may also be amended by the Administrative Committee
(a) if such amendment does not involve a substantial increase in cost to any
Employing Company, or (b) as may be necessary, proper, or desirable in order to
comply with laws or regulations enacted or promulgated by any federal or state
governmental authority. During the compliance transition period provided for by
the 409A Guidance, the Administrative Committee may enter into transition
elections as to time and form of payment under this Plan and, subject to the
preceding authority, shall be treated as amendments to the Plan.

 

19

 



 

--------------------------------------------------------------------------------

6.3       No Guarantee of Employment. Participation hereunder shall not be
construed as creating any contract of employment between any Employing Company
and a Participant, nor shall it limit the right of an Employing Company to
suspend, terminate, alter, or modify, whether or not for cause, the employment
relationship between such Employing Company and a Participant.

6.4       Mirant. For the avoidance of doubt, the provisions of the Plan
effective in the Plan’s amendment and restatement dated May 1, 2000 (“2000
Plan”) concerning Mirant Shares were applied through the liquidation of Mirant
Shares as a form of investment in the Plan as of June 30, 2006. Although these
provisions concerning Mirant Shares are not restated in this amendment and
restatement, a Participant’s rights concerning Mirant Shares are as set forth in
such 2000 Plan. To this limited extent, the provisions in the 2000 Plan
concerning Mirant Shares are incorporated herein.

6.5       Construction. This Plan shall be construed in accordance with and
governed by the laws of the State of Georgia, to the extent such laws are not
otherwise superseded by the laws of the United States.

IN WITNESS WHEREOF, the amended and restated Plan has been executed by a duly
authorized officer of Southern Company Services, Inc., pursuant to resolutions
of the Board of Directors of the Company, this 31st day of December, 2008.

 

SOUTHERN COMPANY SERVICES, INC.

 

By: /s/Patricia L. Roberts

 

Its: Vice President and Associate General Counsel

 

 

20

 



 

--------------------------------------------------------------------------------

APPENDIX A

THE SOUTHERN COMPANY SUPPLEMENTAL BENEFIT PLAN

EMPLOYING COMPANIES AS OF JANUARY 1, 2009

Alabama Power Company

Georgia Power Company

Gulf Power Company

Mississippi Power Company

Southern Communications Services, Inc.

Southern Company Energy Solutions, LLC

Southern Company Services, Inc.

Southern Nuclear Operating Company, Inc.

 

--------------------------------------------------------------------------------

SCHEDULE OF PROVISIONS

 

FOR PRE-2005 NON-PENSION BENEFITS

 

ARTICLE I - PURPOSE

1.1       Schedule of Provisions for Pre-2005 Non-Pension Benefits. This
Schedule sets forth the operative provisions of the Plan applicable to
“grandfathered” Non-Pension Benefits which are treated by the Employing
Companies as not subject to Section 409A of the Code. The Account balance (plus
earnings thereon) of the grandfathered Non-Pension Benefits shall only be
subject to the provisions set forth in this Schedule. In accordance with
transition rules under the 409A Guidance, these provisions are only intended to
preserve the rights and features of the “grandfathered” Non-Pension Benefits and
are, therefore, not intended to “materially modify” any aspect of such rights
and features. Provisions of this Schedule should be so construed whenever
necessary or appropriate. Provisions in this Schedule shall only be amended in
accordance with this Schedule’s terms.

ARTICLE II - DEFINITIONS

2.1       “Account” shall mean for purposes of this Schedule the amount credited
to the account of a Participant to reflect the interest of a Participant in the
Plan solely pursuant to the terms of this Schedule resulting from a
Participant’s Non-Pension Benefit calculated in accordance with Section 5.2.
This Account amount is attributable to those deferrals which are not subject to
Section 409A of the Code.

2.2       “Administrative Committee” shall mean the committee referred to in
Section 3.1 of this Schedule.

2.3       “Beneficiary shall have the same meaning as set forth for “Designated
Beneficiary” in the main body of the Plan.

 

2.4

“Board of Directors shall mean the Board of Directors of the Company.

2.5       “Change in Control Benefits Protection Plan shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.

2.6       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

2.7

“Common Stock shall mean common stock of Southern Company.

 

2.8

“Company” shall mean Southern Company Services, Inc.

2.9       “Deferred Compensation Plan” shall mean The Southern Company Deferred
Compensation Plan, as amended from time to time.

 

--------------------------------------------------------------------------------

2.10     “Employee” shall mean any person who is currently employed by an
Employing Company.

2.11     “Employing Company” shall mean the Company and any affiliate or
subsidiary of Southern Company which the Board of Directors may from time to
time determine to bring under the Plan and any successor to them. The Employing
Companies are set forth in Appendix A to the Plan, as amended from time to time.

2.12     “ESOP” shall mean The Southern Company Employee Stock Ownership Plan,
as amended from time to time.

2.13     “Non-Pension Benefit” shall mean the benefit described in Section 5.2
of this Schedule.

2.14     “Participant” shall mean an Employee or former Employee of an Employing
Company who is eligible and participates in the Plan pursuant to Article IV of
this Schedule.

2.15     “Pension Benefit” shall mean the benefit described in Section 5.1 of
this Schedule.

2.16     “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.

2.17     “Phantom Common Stock” shall mean the Common Stock in which a
Participant is deemed to invest his Non-Pension Benefit as if such Common Stock
had been purchased upon contribution to the Savings Plan, the ESOP, and/or the
Performance Sharing Plan, as the case may be.

2.18     “Plan” shall mean The Southern Company Supplemental Benefit Plan, as
amended and restated effective January 1, 2009, which includes this Schedule, as
may be further amended from time to time.

2.19     “Performance Sharing Plan” shall mean The Southern Company Performance
Sharing Plan, as amended from time to time prior to its merger into the Savings
Plan.

 

2.20

“Plan Year” shall mean the calendar year.

2.21     “Purchase Price” shall mean for purposes of deemed purchases of Phantom
Common Stock the following: (a) with respect to the Savings Plan and the
Performance Sharing Plan, the purchase price of a share of the Common Stock
under the Savings Plan as of the applicable Valuation Date; (b) with respect to
any investment of dividends attributable to Phantom Common Stock, the dividend
reinvestment price of a share of the Common Stock under the Savings Plan as of
the applicable Valuation Date; and (c) with respect to the ESOP, the price at
which a share of Common Stock is purchased with regard to a contribution made
for each applicable Plan Year.

2.22     “Sales Price” shall mean the closing price on any trading day of a
share of Common Stock based on consolidated trading as defined by the
Consolidated Tape Association

 

2

 



 

--------------------------------------------------------------------------------

and reported as part of the consolidated trading prices of New York Stock
Exchange listed securities.

2.23     “Savings Plan” shall mean The Southern Company Employee Savings Plan,
as amended from time to time.

 

2.24

“Southern Board” shall mean the board of directors of Southern Company.

 

2.25

“Southern Company” shall mean Southern Company, its successors and assigns.

 

2.26

“Trust” shall mean the Southern Company Deferred Compensation Trust.

2.27     “Valuation Date” shall mean each trading day of the New York Stock
Exchange, or any successor national exchange on which the Common Stock is traded
and with respect to which a Sales Price may be determined.

Where the context requires, the definitions of all terms set forth in the
Pension Plan, the ESOP, the Performance Sharing Plan, the Savings Plan, and the
Deferred Compensation Plan shall apply with equal force and effect for purposes
of interpretation and administration of the Plan, unless said terms are
otherwise specifically defined in the Plan. The masculine pronoun shall be
construed to include the feminine pronoun and the singular shall include the
plural, where the context so requires.

ARTICLE III - ADMINISTRATION OF SCHEDULE

3.1       Article III of the main body of the Plan is herein incorporated into
this Schedule by reference. Any amendment to Article III of the main body of the
Plan shall operate as amendment to this Article III of the Schedule.

ARTICLE IV - ELIGIBILITY

4.1       For so long as an Employee has an Account balance governed by this
Schedule, he shall be a Participant in the Plan for purposes of this Schedule,
and such Account balance shall be maintained and administered solely in
accordance with the terms of this Schedule.

ARTICLE V - BENEFITS

 

5.1

Pension Benefit.

Pension Benefits are not subject to grandfather provisions set forth in this
Schedule. Plan provisions concerning Pension Benefits are set forth in the main
body of the Plan.

 

5.2

Non-Pension Benefit.

(a)       No Non-Pension Benefits which are subject to Section 409A of the Code
shall be credited to the Account of a participant for purposes of the provisions
of this Schedule. The Non-Pension Benefit Account of the Participant governed by
this Schedule shall be deemed to be invested in Phantom Common Stock. On each
such date of investment, a Participant’s

 

3

 



 

--------------------------------------------------------------------------------

Account shall be credited with the number of shares (including fractional
shares) of Phantom Common Stock which could have been purchased on such date,
based upon the Common Stock’s Purchase Price. As of the date upon which occurs
the payment of dividends on the Common Stock, there shall be credited with
respect to shares of Phantom Common Stock in the Participant’s Account on the
applicable dividend record date, such additional shares (including fractional
shares) of Phantom Common Stock as follows:

(1)       In the case of cash dividends, such additional shares as could be
purchased at the Purchase Price with the dividends which would have been payable
if the credited shares had been outstanding;

(2)       In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Purchase Price with
the fair market value of the property which would have been payable if the
credited shares had been outstanding; or

(3)       In the case of dividends payable in Common Stock, such additional
shares as would have been payable on the credited shares if they had been
outstanding.

(b)       As soon as practicable following the first day of his eligibility to
have benefits credited to his Account, a Participant shall designate in a form
to be prescribed by the Administrative Committee the method of payment of his
Account, which shall be the payment of a single lump sum or a series of annual
installments not to exceed twenty (20). The method of distribution initially
designated by a Participant shall not be revoked and shall govern the
distribution of a Participant’s Account. Notwithstanding the foregoing, in the
sole discretion of the Administrative Committee, upon application by the
Participant, the method of distribution designated by such Participant may be
modified, provided the Participant requests such modification not later than the
366th day prior to a distribution of such Participant’s Account in accordance
with the terms of the Plan, provided, however, that any Participant who is
required to file reports pursuant to Section 16(a) of the Securities and
Exchange Act of 1934, as amended, with respect to equity securities of The
Southern Company shall not be permitted to amend his distribution election
during any time period for which such Participant is required to file any such
reports with respect to his Non-Pension Benefit unless such amendment is
specifically approved by the Administrative Committee in its sole discretion.
Each Participant, his Beneficiary, and legal representative shall be bound as to
any action taken pursuant to the method of distribution elected by a Participant
and the terms of the Plan. Notwithstanding any provision of the Plan to the
contrary, if a Participant has elected to receive his Plan distribution in
annual installment payments and such Participant’s Plan Account does not exceed
five thousand dollars ($5,000) (as adjusted from time to time by Treasury
regulations applicable to tax-qualified retirement plans) at the time such
benefit is valued for distribution, such payment shall be made as a single,
lump-sum payment to the Participant.

 

5.3

Distribution of Non-Pension Benefits.

(a)       When a Participant terminates his employment with an Employing
Company, such Participant shall be entitled to receive the market value of any
shares of Phantom Common Stock (and fractions thereof) reflected in his Account
in a single, lump sum distribution

 

4

 



 

--------------------------------------------------------------------------------

or annual installments not to exceed twenty (20). Such distribution shall be
made not later than seventy-five (75) days following the date on which his
termination of employment occurs, or as soon as reasonably practicable
thereafter. The transfer by a Participant between companies within The Southern
Company shall not be deemed to be a termination of employment with an Employing
Company. With regard to any distribution made under this Article of the
Schedule, the market value of any shares of Phantom Common Stock credited to a
Participant’s Account shall be based on the Sales Price. No portion of a
Participant’s Account shall be distributed in Common Stock.

(b)       In the event a Participant elects to receive the distribution of his
Account in annual installments, the first payment shall be made not later than
seventy-five (75) days following the date on which his termination of employment
occurs, or as soon as reasonably practicable thereafter, subject however to the
cash-out provisions of Section 5.2(d) of this Schedule. Installments shall equal
the balance in the Participant’s Account taking into account the tax due under
the Federal Insurance Contributions Act divided by the number of annual
installment payments. Each subsequent annual payment shall be an amount equal to
the balance in the Participant’s Account as of the Valuation Date, divided by
the number of the remaining annual payments and shall be due on the anniversary
of the preceding payment date.

(c)       Upon the death of a Participant or a former Participant prior to the
payment of the market value of any shares of Phantom Common Stock (and fractions
thereof) credited to said Participant’s Account based on the Sales Price, the
unpaid balance shall be paid in the sole discretion of the Administrative
Committee (1) in a lump sum to the designated Beneficiary of a Participant or
former Participant within seventy-five (75) days following the date on which the
Administrative Committee is provided evidence of the Participant’s death (or as
soon as reasonably practicable thereafter) or (2) in accordance with the
distribution method chosen by such Participant or former Participant. The
Beneficiary designation may be changed by the Participant or former Participant
at any time without the consent of the prior Beneficiary

(d)       Upon the total disability of a Participant or former Participant, as
determined by the Social Security Administration, prior to the payment of the
market value of any shares of Phantom Common Stock (and fractions thereof)
credited to such Participant’s Account based on the Sales Price, the unpaid
balance of his Account shall be paid in the sole discretion of the
Administrative Committee (1) in a lump sum to the Participant or former
Participant, or his legal representative within seventy-five (75) days following
the date on which the Administrative Committee receives notification of the
determination of a disability by the Social Security Administration (or as soon
as reasonably practicable thereafter) or (2) in accordance with the distribution
method elected by such Participant or former Participant.

(e)       The Administrative Committee, in its sole discretion upon application
made by the Participant, a designated Beneficiary, or their legal
representative, may determine to accelerate payments or, in the event of death
or total disability (as determined by Social Security Administration), to extend
or otherwise make payments in a manner different from the manner in which such
payment would be made under the method of distribution elected by the
Participant in the absence of such determination. Notwithstanding any provision
of the Plan to the contrary, if a Participant has elected to receive his Plan
distribution in annual installment payments and such Participant’s Plan Account
does not exceed five thousand dollars ($5,000) (as adjusted from

 

5

 



 

--------------------------------------------------------------------------------

time to time by Treasury regulations applicable to tax-qualified retirement
plans) at the time such benefit is valued for distribution, such payment shall
be made as a single, lump-sum payment to the Participant.

5.4       Recourse Against Deferred Compensation Trust. In the event a
Participant who is employed on or after January 1, 1999 with an “Employing
Company” (as such term is defined in the Change in Control Benefits Protection
Plan) disputes the calculation of his Non-Pension Benefit under this Schedule,
or payment of amounts due under the terms of the Plan, the Participant has
recourse against the Company, the Employing Company by which the Participant is
or was employed, if different, the Plan, and the Trust for payment of benefits
to the extent the Trust so provides.

5.5       Change in Control. The provisions of the Change in Control Benefits
Protection Plan are incorporated herein by reference to determine the occurrence
of a change in control or preliminary change in control of Southern Company or
an Employing Company, the benefits to be provided hereunder and the funding of
the Trust in the event of such a change in control. Any modifications to the
Change in Control Benefits Protection Plan are likewise incorporated herein.

ARTICLE VI - MISCELLANEOUS

6.1       Except for Section 6.2 of the main body of the Plan, Article VI is
hereby incorporated by reference into this Schedule. Any amendment to Article VI
of the main body of the Plan shall operate as an amendment to this Article VI of
the Schedule except that Section 6.2 below shall set forth the sole method for
amending and/or terminating this Schedule.

6.2       This Schedule may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time by resolution
expressly modifying this Schedule; provided, however, that (a) Section 5.5 of
this Schedule may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control” (as defined in the Change in Control Benefits
Protection Plan), (b) no such amendment, modification, or termination shall
cause a forfeiture or reduction in any benefits accrued as of the date of such
amendment, modification, or termination and/or (c) Article III and Section 6.1
of this Schedule may be amended in accordance with their terms. It is the
Company’s intent that any modification to this Schedule shall not constitute nor
shall it be interpreted to be a “material modification” of any right or feature
of this Schedule as such term is defined under the Section 409A Guidance.

 

6

 



 

 